Exhibit 10.2

 

FIRST AMENDMENT TO
AMENDED AND RESTATED SERIES B PROMISSORY NOTE

 

     THIS FIRST AMENDMENT TO AMENDED AND RESTATED SERIES B PROMISSORY NOTE (the
"Amendment") is made and entered into as of this 9th day of March, 2005 by and
among [i] THERMOVIEW INDUSTRIES, INC., a Delaware corporation ("ThermoView"),
[ii] AMERICAN HOME DEVELOPERS CO., INC., a California corporation ("American
Home"), [iii] FIVE STAR BUILDERS, INC., a California corporation ("Five Star"),
[iv] KEY HOME CREDIT, INC., a Delaware corporation ("Key Home"), [v] KEY HOME
MORTGAGE, INC., a Delaware corporation ("Key Home Mortgage"), [vi] LEINGANG
SIDING AND WINDOW, INC., a North Dakota business corporation ("Leingang
Siding"), [vii] PRECISION WINDOW MFG., INC., a Missouri corporation
("Precision"), [viii] PRIMAX WINDOW CO., a Kentucky corporation ("Primax"),
[ix] ROLOX, INC., a Kansas corporation ("Rolox"), [x] TD WINDOWS, INC., a
Kentucky corporation ("TD Windows"), [xi] THERMAL LINE WINDOWS, INC., a North
Dakota corporation ("Thermal Line"), [xii] THERMOVIEW OF MISSOURI, INC., a
Missouri corporation ("ThermoView-Missouri"), [xiii] THERMO-TILT WINDOW COMPANY,
a Delaware corporation ("Thermo-Tilt"), [xiv] THERMO-SHIELD OF AMERICA
(ARIZONA), INC., an Arizona corporation ("Thermo-Shield Arizona"), [xv]
THERMO-SHIELD OF AMERICA (MICHIGAN), INC., a Michigan corporation
("Thermo-Shield Michigan"), [xvi] THERMO-SHIELD COMPANY, LLC, an Illinois
limited liability company ("Thermo-Shield Company"), [xvii] THERMO-SHIELD OF
AMERICA (WISCONSIN), LLC, a Wisconsin limited liability company ("Thermo-Shield
Wisconsin"), [xviii] THERMOVIEW ADVERTISING GROUP, INC., a Delaware corporation
("ThermoView Advertising") and [xix] THOMAS CONSTRUCTION, INC., a Missouri
corporation ("Thomas Construction"), (ThermoView, American Home, Five Star, Key
Home, Key Home Mortgage, Leingang Siding, Precision, Primax, Rolox, TD Windows,
Thermal Line, ThermoView-Missouri, Thermo-Tilt, Thermo-Shield Arizona,
Thermo-Shield Michigan, Thermo-Shield Company, Thermo-Shield Wisconsin,
ThermoView Advertising and Thomas Construction individually are referred to in
this Amendment as a "Borrower" and collectively as the "Borrowers") having an
address in care of ThermoView Industries, Inc., 5611 Fern Valley Road,
Louisville, Kentucky 40228, and
                                                           (the "Series B
Lender"), having an address of                           .

 

RECITALS

 

     A.     Borrowers have executed that certain Amended and Restated Series A
Promissory Note, dated as of March 17, 2004 in the original face amount of
$                 in favor of the Series B Lender (the "Note"). The Note was
issued in connection with a Loan Agreement dated August 31, 1998, as amended, to
which the Borrowers, the Series A Lender, the Series B Lenders and the Series C
Lender (as defined therein) are parties, (the "Loan Agreement") the terms of
which are incorporated herein by reference and other documents executed and
delivered in connection therewith (the "Loan Documents"; terms not otherwise
defined herein are used herein as therein defined in the Loan Documents), and is
secured by the property described in the Loan Documents and by such other
collateral as previously may have been or may in the future be granted to the
Series B Lender (or the Collateral Agent for the Lenders) to secure this Series
B Note.

 

     B.     Borrowers desire to amend the Note as set forth herein

 

AGREEMENT

 

     NOW THEREFORE, in consideration of the Recitals and of the mutual promises
and covenants contained herein, the parties agree as follows:

 

1.

Amendments to Note

. Subject to the satisfaction of condition precedent set forth in Section 2
below, the Note is hereby amended by replacing the first unnumbered paragraph of
Section 3 of the Note with the following:        

"Principal of this Series A Note shall be paid in monthly payments of
$                 and shall be payable on the last day of each calendar month
commencing on November 30, 2004; provided, that no principal payment shall be
due on February 28, 2005. The balance of the principal shall be paid in a single
payment on the Loan Expiration Date."

     

2.

Conditions Precedent

. The amendment set forth in Section 1 above is subject to the condition
precedent that each of the Series A Lender and the Borrowers shall have executed
and delivered the First Amendment to Amended and Restated Series A Promissory
Note, and that the Series B Lenders and the Borrowers shall have executed and
delivered this Amendment.    

3.

Representations and

Warranties. The Borrowers hereby, jointly and severally, represent and warrant
to the Series B Lender as follows:    

(a)

Recitals

. The Recitals in this Amendment are true and correct in all respects.    

(b)

Incorporation of Representations

. All representations and warranties of the Borrowers in the Loan Documents are
incorporated herein in full by this reference and, except with respect to
representations and warranties that were made as of and limited to a specific
date, are true and correct as of the date hereof.    

(c)

Corporate Power; Authorization

. The Borrowers have the corporate power, and have been duly authorized by all
requisite action (corporate or otherwise), to execute and deliver this Amendment
and to perform their obligations hereunder and thereunder. This Amendment has
been duly executed and delivered by each of the Borrowers.    

(d)

Enforceability

. This Amendment is the legal, valid and binding obligation of Borrowers,
enforceable against each Borrower in accordance with its terms.    

(e)

No Violation

. The execution, delivery and performance of this Amendment by each of the
Borrowers does not and will not (i) violate any law, rule, regulation or court
order to which any Borrower is subject; (ii) conflict with or result in a breach
of any Borrower's Articles of Incorporation, Bylaws, or other organizational
documents or any agreement or instrument to which any Borrower is party or by
which it or its properties are bound, or (iii) result in the creation or
imposition of any lien, security interest or encumbrance on any property of any
Borrower, whether now owned or hereafter acquired, other than liens in favor of
Series B Lender.    

(f)

Obligations Absolute

. The obligation of the Borrowers to repay the obligations evidenced by the Note
and all obligations of every type or nature under any of the Loan Documents,
together with all interest accrued thereon, is absolute and unconditional, and
there exists no right of set off or recoupment, counterclaim or defense of any
nature whatsoever to payment of such obligations.    

(g)

Default

. No Default or Event of Default exists under the Note or the Loan Documents.  

4.

Effect and Construction of Amendment

. Except as expressly provided herein, the Loan Agreement and the Loan Documents
shall remain in full force and effect in accordance with their respective terms,
and this Amendment shall not be construed to:    

(a)

impair the validity, perfection or priority of any lien or security interest
securing the Note;

   

(b)

waive or impair any rights, powers or remedies of Series A Lender under the Note
or the Loan Documents;

   

(c)

constitute an election of remedies to the exclusion of any other remedies;

   

(d)

constitute an agreement by Series B Lender or require Series B Lender to waive
any Events of Default or extend the term of the Loan Agreement or the Note or
the time for payment of any of the obligations represented by the Note or the
Loan Documents; or

   

(e)

make any further loans or other extensions of credit to Borrowers or any of
them.

   

5.

Release of Claims and Waiver

. The Borrowers hereby release, remise, acquit and forever discharge the Series
B Lender and the Series B Lender's employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the "Released Parties"), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter arising, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Amendment, the Loan Agreement and the Loan
Documents, including but not limited to, claims relating to any settlement
negotiations (all of the foregoing hereinafter called the "Released Matters").
Borrowers acknowledge that the agreements in this paragraph are intended to be
in full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. The Borrowers represent and warrant to the
Series B Lender that they have not purported to transfer, assign or otherwise
convey any right, title or interest of Borrowers in any Released Matter to any
other Person and that the foregoing constitutes a full and complete release of
all Released Matters.    

6.

Miscellaneous.

   

(a)

Further Assurances

. Borrowers agree to execute such other and further documents and instruments as
the Series B Lender may reasonably request to implement the provisions of this
Amendment and to perfect and protect the liens and security interests created by
the Loan Documents.    

(b)

Benefit of Agreement

. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, their respective successors and assigns. No
other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Amendment.    

(c)

Entire Agreement

. Except as expressly set forth herein, there are no agreements or
understandings, written or oral, between Borrowers or the Series B Lender
relating to this Amendment, the Loan Agreement or the other Loan Documents that
are not fully and completely set forth herein or therein.    

(d)

Severability

. The provisions of this Amendment are intended to be severable. If any
provisions of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or enforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Amendment in any jurisdiction.
   

(e)

Governing Law

. This Amendment shall be governed by and construed in accordance with the
internal substantive laws of the State of New York, without regard to the choice
of law principles of such state.    

(f)

Counterparts; Facsimile Signatures

. This Amendment may be executed in any number of counterparts and by different
parties to this Amendment on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.    

(g)

Notices

. Any notices with respect to this Amendment shall be given in the manner
provided for in the Loan Agreement.    

(h)

Survival

. The provisions set forth in Section 5 above shall survive the payment in full
of the Notes.    

(i)

Amendment

. No amendment, modification, rescission, waiver or release of any provision of
this Amendment shall be effective unless the same shall be in writing and signed
by the parties hereto. As amended hereby, the Note, the Loan Agreement and the
Loan Documents remain in full force and effect.    

(j)

References

. All references in the Loan Documents to the Note shall be deemed to refer to
the Note.    

(k)

No Other Waiver

. The execution of this Amendment and acceptance of any documents related hereto
shall not be deemed to be a waiver of any Event of Default or breach, default or
event of default under any Loan Document or other document held by Series B
Lender, whether or not known to Series B Lender and whether or not existing on
the date of this Amendment.    

(l)

Jury Trial Waiver

. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
SERIES A LENDER AND ANY BORROWER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS
AMENDMENT, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.  

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

 

[The balance of this page intentionally left blank]



--------------------------------------------------------------------------------

 

 

           IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

 

BORROWERS:

     

THERMOVIEW INDUSTRIES, INC.
AMERICAN HOME DEVELOPERS CO., INC.
FIVE STAR BUILDERS, INC.
KEY HOME CREDIT, INC.
KEY HOME MORTGAGE, INC.
LEINGANG SIDING AND WINDOW, INC.
PRIMAX WINDOW CO.
PRECISION WINDOW MFG., INC.
ROLOX, INC.
TD WINDOWS, INC.
THERMAL LINE WINDOWS, INC.
THERMOVIEW OF MISSOURI, INC.
THERMO-TILT WINDOW COMPANY
THOMAS CONSTRUCTION, INC.
THERMO-SHIELD OF AMERICA (ARIZONA), INC.
THERMO-SHIELD OF AMERICA (MICHIGAN), INC.
THERMO-SHIELD COMPANY, LLC
THERMO-SHIELD OF AMERICA (WISCONSIN), LLC
THERMOVIEW ADVERTISING GROUP, INC.

     

By: /s/ Charles L. Smith                           

 

          Charles L. Smith, President

     

SERIES B LENDER:

     

 

     

                                                                  